Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 1 of 15 PageID #: 64713




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:18-CV-61-GNS-CHL


   UNITED STATES OF AMERICA, ex rel. STEVEN SCOTT,                                       Plaintiff,

   v.

   HUMANA INC.,                                                                       Defendant.

                                                 ORDER

             Before the Court is the motion for sanctions (the “Motion”) filed by Relator Steven Scott

   (“Relator”). (DN 328.) Defendant Humana Inc. (“Humana”) filed a response (DN 332) to which

   Relator filed a reply (DN 336.) Therefore, the Motion is ripe for review.

        I.      BACKGROUND

             On January 9, 2019, Relator served Humana with a Rule 30(b)(6) deposition notice. (DN

   201-1.)     Among several other deposition topics, Relator sought testimony concerning the

   following:

                    1. For each Contract Year for the Walmart Plan from 2011 through
                    2017 . . .
                    b. The identity of all Humana employees who were aware and
                    when they became aware that assumptions for Preferred
                    Utilization, Member Cost Share, or Membership used for purposes
                    of Humana’s Bids for the Walmart Basic Plan… were different
                    than the assumptions for Preferred Utilization, Member Cost
                    Share, or Membership used for purposes Humana’s Budgets for the
                    Walmart Basic Plan for the same Contract Years . . .
                    c. All Persons to whom Humana communicated and when it was
                    communicated that assumptions for Preferred Utilization, Member
                    Cost Share, or Membership used for purposes of Humana’s Bids
                    for the Walmart Basic Plan … were different than the assumptions
                    for Preferred Utilization, Member Cost Share, or Membership used
                    for purposes of Humana’s Budgets for the Walmart Basic Plan for
                    the same Contract Years . . .
   (Id.)
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 2 of 15 PageID #: 64714




              a. 2019 Depositions and the Court’s Order Compelling Further Testimony (DN

                  241)

          On February 10, 2019, Humana designated Rachael Theiss (“Theiss”), Humana’s

   Actuarial Director of PDP Pricing & Analytics, and Susan Diamond (“Diamond”), Humana’s

   Segment Vice President, to testify as to these topics on Humana’s behalf. (DN 241, at 11.)

   Among other topics, Diamond was designated to testify on topics 1(b) and 1(c) with respect to

   the differences in assumptions in bids versus final budgets. (DN 328, at PageID # 25090.)

   Among other topics, Theiss was designated to testify on topics 1(b) and 1(c) with respect to the

   differences in assumptions in bids versus budgets-at-bid. (Id., at PageID # 25089-90.)

          On February 28, 2019, Relator conducted Theiss’s deposition, and on March 7, 2019

   Relator conducted Diamond’s deposition. (DN 328, at PageID # 25090.) In preparation for the

   depositions, Humana provided Relator with summary charts to topic 1(b) and 1(c) listing the

   names of persons who were aware of the different assumptions, the year they became aware, the

   persons to whom Humana communicated the discrepancies, and the year those communications

   occurred. The summary was generated by Humana outside counsel, David Paluch, through

   questionnaires and interviews of Humana employees. During the depositions, neither Diamond

   nor Theiss were able to testify as to which specific assumptions the named individuals were

   aware differed. Theiss was also unable to testify as to who created the questionnaire, what was

   on the questionnaire, who was interviewed, and who conducted the interviews. Unsatisfied with

   the designated deponents’ ability to testify as to Humana’s knowledge of several topics, on

   March 14, 2019, Relator filed a motion to compel Humana’s compliance with his Rule 30(b)(6)

   deposition notice. (DN 201.)




                                                   2
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 3 of 15 PageID #: 64715




           The Court found in relevant part that Theiss and Diamond were inadequately prepared to

   respond to the subjects listed in topics 1(b) and 1(c) and ordered Humana to designate additional

   or supplemental deponents for those topics. (DN 241, at 17.) The Court clarified that in order to

   comply with Relator’s deposition notice, “Humana was responsible for designating a person who

   could testify as to which individual knew about the differences in assumptions, when they

   became aware of the differences in assumptions and who those individuals communicated with

   about those differences in assumptions.” (Id.)

              b. 2020 Depositions

           Pursuant to the Court’s order, Humana again designated Diamond and Theiss to testify as

   to the topics at issue. (DN 328, at PageID # 25092.) To prepare for their depositions, Humana

   says that it created a second questionnaire asking respondents whether they were aware of the

   variances among assumptions used in bids, budgets-at-bid, and final budgets, which it distributed

   to 156 employees who worked on the Walmart Plan. (DN 332, at PageID # 25476.) Humana

   explains that it assigned David Buehner to collect responses to the questionnaire, compile the

   responsive data, and convey the information and his summaries to Diamond and Theiss. (Id.)

   Humana says that that Diamond and Theiss conducted several interviews with Buehner about his

   fact finding, in addition to reviewing hundreds of documents identified by Relator in topics 1(b)

   and 1(c). (DN 332, at PageID # 25477.)

           On February 6, 2020, the Court held a telephonic status conference with the Parties. (DN

   274.)   During the call, the Parties requested guidance about the length of the upcoming

   supplemental depositions. (Id.) Humana requested that the Court limit the amount of time for

   Diamond and Theiss’s depositions, and Relator argued that Humana’s witnesses had been evasive

   in the past and such behavior could cause the deposition to run longer. (Id.) The Court “declined




                                                    3
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 4 of 15 PageID #: 64716




   to limit the depositions to a specific time frame and instructed the parties to meet and confer further

   in order to come to an agreement on this issue . . . .” (Id.)

          On June 12, 2020, Relator conducted Theiss’s supplemental deposition. (DN 328, at

   PageID # 25092.) Several hours into the deposition, counsel for Humana stated that he would be

   unilaterally ending the deposition due to Relator’s questions that Humana believed to be outside

   the scope. (DN 328-1, at PageID # 25190.) The Parties were unable to reach chambers in seeking

   the undersigned’s assistance resolving the dispute, and the deposition ended at 5:16 PM. (Id., at

   PageID # 25194.) On July 1, 2021, Relator conducted Diamond’s supplemental deposition. (DN

   328, at PageID # 25103.) On June 26, 2020, the Court granted leave for Relator to file its motion

   for sanctions. (DN 324.)

              c. Relator’s Motion for Sanctions (DN 328)

          In the motion, Relator argues that, in violation of the Court’s prior order, Humana again

   failed to prepare Theiss and Diamond, which Relator claims was intentionally “designed to

   obstruct this discovery . . . .” (DN 328.) Relator states that “[a]s it did for the initial depositions,

   Humana prepared its corporate representatives for the second round of depositions with nothing

   more than a questionnaire.” (Id., at PageID # 25092.) Relator points to several issues he has with

   the second questionnaire: (1) it was sent only to current Humana employees; (2) it doesn’t define

   terms such as “budgets-at-bids” and “final budgets”; (3) it allows respondents to indicate for which

   contract year it knew of discrepancies in assumptions, but not the exact date the respondent became

   aware; (4) the questionnaire qualifies questions about respondents’ knowledge with “[i]n the

   course of normal business”; and (5) no efforts were made to provide recipients with documents

   showing the discrepancies to refresh their memories. (DN 328, at PageID # 25092-94.)




                                                      4
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 5 of 15 PageID #: 64717




           Relator further argues that the corporate deponents’ process for compiling this information

   was deficient for several reasons: (1) no effort was made to follow up with respondents about their

   answers; (2) no effort was made to review discovery documents that includes information

   responsive to topics 1(b) and 1(c); (3) and Humana made no effort to obtain responsive information

   from past employees or its business partners. (Id., at PageID # 25093-94.) As a result of the

   charged deficiencies, Relator argues that Diamond and Theiss provided incomplete testimony as

   to the topics at issue. Specifically, Relator notes that “more than 50 witnesses – including the

   central witnesses in this case who were responsible for the key assumptions in both Humana’s bids

   and budgets – responded that they “don’t recall” key information responsive to Topic No. 1(b).”

   (Id., at PageID # 25095.) Additionally, “for 12 individuals, Humana’s sworn testimony is that the

   individual may have been aware of differences but that they ‘[do] not recall the specific

   assumptions’ for which they purportedly had knowledge, or that the ‘Specific Assumptions

   Identified’ was ‘N/A’.” (Id.) Relator With regard to topic 1(c), Relator says that “[a]t least 50

   recipients of the questionnaire ‘could not recall’ any responsive information ‘one way or the

   other.’” (Id., at PageID # 25096.) Relator also notes that the responses for “To Whom Differences

   Were Communicated”, include generally “Humana employees” and “Humana Senior Leaders.”

   (Id.)

           In response, Humana argues that Theiss and Diamond offered corporate testimony that

   fully responded to topics 1(b) and 1(c). (DN 332.) Humana states that Relator never challenged

   Humana’s use of questionnaires and summary charts to prepare corporate testimony until three

   days before Diamond’s supplemental deposition, despite the fact that Relator inquired about the

   questionnaires during Theiss’s supplementary deposition several weeks earlier. (Id., at PageID #

   25478.) Humana suggests that its Rule 30(b)(6) testimony need not be fully responsive because




                                                    5
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 6 of 15 PageID #: 64718




   there is information responsive to the topics at issue elsewhere on the record. (Id., at PageID #

   25479-80.) However, Humana argues that its Rule 30(b)(6) testimony was in fact complete. (Id.,

   at PageID # 25485-89.)

       II.      LEGAL STANDARD

             Under Supreme Court and Sixth Circuit precedent, a district court has “the inherent power

   to sanction a party when that party exhibits bad faith, including the party's refusal to comply with

   the court's orders.” Youn v. Track, Inc., 324 F.3d 409, 420 (6th Cir. 2003) (citing Chambers v.

   Nasco, 501 U.S. 32, 43-50, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991)). Beyond the Court’s inherent

   power, the Federal Rules of Civil Procedure authorize, and in some cases require, the imposition

   of sanctions for improper conduct.

                a. Rule 37(b)(2)(A)

             Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure provides in relevant part that “[i]f

   a party ... fails to obey an order to provide or permit discovery, including an order under Rule

   26(f), 35, or 37(a), the court where the action is pending may issue further just orders.” Fed. R.

   Civ. P. 37(b)(2)(A). For example, the Court may “order the disobedient party, the attorney

   advising that party, or both to pay the reasonable expenses, including attorney's fees, caused by

   the failure, unless the failure was substantially justified or other circumstances make an award of

   expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C). However, “violation of a definite and specific court

   order must be shown by clear and convincing evidence before sanctions can be imposed for

   violation of the order.” Grace v. Ctr. for Auto Safety, 72 F.3d 1236, 1243 (6th Cir. 1996). This

   means that “[t]he order must be ‘clear and unambiguous’ . . . and ambiguities must be resolved in

   favor of persons charged . . . .” (Id.)

                b. Rule 30(d)(2)




                                                      6
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 7 of 15 PageID #: 64719




             The testimony of a Rule 30(b)(6) witness represents the knowledge of the corporation, not

   the individual witness, and thus the testimony of a Rule 30(b)(6) witness is different from that of

   a “mere corporate employee;” the Rule 30(b)(6) witness does not give his own personal opinions

   but instead presents the corporation's “position” on the topic. Richardson v. Rock City Mech. Co.,

   LLC, No. 3-09-0092, 2010 WL 711830, at *6 (M.D. Tenn. Feb. 24, 2010) (citation omitted). When

   a corporation is served with a notice of a Rule 30(b)(6) deposition, it is obligated to produce a

   witness or witnesses knowledgeable about the subject or subjects described in the notice and to

   prepare the witness or witnesses to testify not simply to their own knowledge, but the knowledge

   of the corporation. Pogue v. Northwestern Mut. Life Ins. Co., No. No. 3:14-CV-598-CRS, 2017

   WL 3044763, at *8 (W.D. Ky. July 18, 2017) (citations omitted). A Rule 30(b)(6) designee must

   be educated and gain the requested knowledge to the extent that it is reasonably available to the

   corporation. Id. (citations omitted). Thus, such a designee has a duty to reasonably obtain

   information from corporate documents, current or prior corporate employees, or any other sources

   reasonably available to the corporation. Id. (citations omitted). Notably, a Rule 30(b)(6) witness

   is not expected to perform with absolute perfection, and the inability of such a witness to answer

   every question on a particular topic does not necessarily mean that the corporation failed to comply

   with its obligations under the Rule. Id. (citations omitted).

      III.      DISCUSSION

                a. Sufficiency of Rule 30(b)(6) Testimony

             The Court has carefully reviewed the excerpts of the supplementary depositions submitted

   by the Parties and the questionnaire prepared for the deposition and finds that the designees were

   unable to adequately respond to relevant questions listed in topics 1(a) and 1(b). While the Court’s

   prior order (DN 241) did not address all of the issues raised in the Parties briefs, it established, at




                                                     7
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 8 of 15 PageID #: 64720




   minimum that “Humana was responsible for designating a person who could testify as to which

   individual knew about the differences in assumptions, when they became aware of the differences

   in assumptions and who those individuals communicated with about those differences in

   assumptions.” (DN 241, at 17.)

          First, the Court finds that the designees were unprepared to testify as to which individuals

   knew of the differences in the assumptions. Relator argues that the list provided summarizing the

   results of the 2020 questionnaire does not sufficiently answer who was aware of the differences in

   assumptions. (DN 328.) Relator notes that neither of the designees reviewed discovery documents

   containing responsive information, instead relying solely on the questionnaire responses. (Id., at

   PageID # 25095.) Relator further states that despite inconsistencies between the questionnaire

   responses and evidence on the record, “no effort was made to interview the individuals, show the

   recipients any record documents or pertinent information, or follow up in any other way.” (Id.)

   Humana believes that the degree of preparation for its designees that Relator argues was necessary

   is a “boils-the-ocean preparation process that Relator belatedly demands [which] is nothing like

   the reasonable efforts that Rule 30(b)(6) requires.” (DN 332, at PageID # 25486.) Humana further

   argues that any more thorough preparation of the designees would not have produced better quality

   testimony. (Id.) For example, Humana states that it would not have been able to resolve the

   inconsistencies among different employees’ questionnaire responses and between questionnaire

   responses and documents on the record. (Id.) Relator further argues that any such efforts to do

   so, “would have produced a host of different complaints, and likely would have resulted in Relator

   filing a different sanctions motion on the grounds that Humana misrepresented the record

   regarding what its employees knew about variances in assumptions.” (Id.)




                                                   8
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 9 of 15 PageID #: 64721




           During her deposition, Diamond testified that the summary of the questionnaire responses

   was exhaustive of her corporate testimony regarding which individuals were aware of the

   assumption differences. (328-3, at PageID # 25205.) Similarly, Theiss testified that the list of

   names, which she said includes both questionnaire responses and three individuals previously

   identified in her prior deposition, constitutes her testimony as to the identity of people aware of

   the differences. (328-2, at 16.) However, the designees’ own personal experience reveal that more

   people were aware of the differences than the response summary conveys. For example, Humana’s

   actuary, Lazar Ivetic, is not listed among the individuals aware of the differences despite the fact

   that Diamond emailed Ivetic in 2011 telling him about differences in assumptions used for bids

   versus internal budgets, and Theiss emailed him in 2016 discussing the differences in assumptions

   used for bids versus Budgets-at-Bid. (DN 328, at PageID # 25098.) Another example, Humana

   actuary Jie Yang is not listed among individuals aware of the differences, despite the fact that in

   2016, Theiss emailed Yang confirming the use of different assumptions for bids and Budgets-at-

   Bid. (Id.) Despite the fact that some questionnaire responses were inconsistent with the designees’

   own experience, the designees did not follow up with respondents to ensure that the responses

   were accurate. (DN 328-3, at PageID # 25215; DN 328-2, at 18.)

          Humana presents two basic reasons why that its questionnaire method of preparing its

   corporate designees was good enough to meet its obligations under Rule 30(b)(6). The first is

   that its efforts captured the responsive information without forcing the designees to interview

   hundreds of employees and review thousands of documents. (See DN 332, at PageID # 25484-

   89.) This argument falls apart when “information known or reasonably available to the

   organization itself” show that the questionnaire responses that the designees based their

   testimony on were inaccurate or incomplete. Jecker v. Monumental Life Ins. Co., No. 3:12CV-




                                                    9
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 10 of 15 PageID #: 64722




    219-S, 2014 WL 4063568, at *1 (W.D. Ky. Aug. 15, 2014). Humana disagrees, arguing that its

    designees could rely solely on the questionnaire responses for their corporate testimony because

    it is unable to determine whether “the recollection of an employee takes precedence over a

    contradictory document” and any attempt to do so “would have resulted in Relator filing a

    different sanctions motion on the grounds that Humana misrepresented the record regarding what

    its employees knew about variances in assumptions.” (DN 332, at PageID # 25486.) This is

    clearly incorrect and flips relevant duties of candor on their head. A party is obligated to ensure

    that its sworn testimony is true and correct to the best of her ability, and if a party learns that a

    prior disclosure is incorrect, she has a duty to supplement with corrective information. See Fed.

    R. Civ. P. 26(e)(1). Humana’s second reason why its designees’ testimony was good enough is

    that Humana and non-parties have provided other responsive information, and thus, its Rule

    30(b)(6) testimony need not be complete. (DN 332, at PageID # 25479.) Again, Humana

    misstates the law. A corporate designation distinguishes the nature of the testimony of a fact

    witness from the testimony of a representative of the defendant organization itself. Fed. R. Civ.

    P. 30(b)(6). Rule 30(b)(6) contains an implicit obligation to prepare the witness for examination

    on matters, not limited to the witness' personal knowledge, but extending to all information

    reasonably available to the responding organization. WRIGHT & MILLER, FED. PRAC. AND PROC.

    § 2103 n. 8 (3d ed. 2014). Thus, Humana cannot rely on those prior disclosures to avoid

    preparing its designees to testify as to information reasonably available to it.

            Second, the Court finds that the designees were unprepared to testify as to when the

    individuals became aware of the differences in the assumptions. Relator contends that topic 1(b)

    required Humana to testify as to the date that each person became aware of the differences in

    assumption. (DN 328, at PageID # 25103.) Humana believes that providing the contract year




                                                      10
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 11 of 15 PageID #: 64723




    sufficiently addresses when the person became aware of the differences, and that the efforts

    required to determine more specifically when each person became aware “would have imposed an

    impossible burden on Humana.” (DN 332, at PageID # 25488.) Providing the contract year or

    years for which an individual knew of discrepancies within different documents is not the same

    thing as saying when those individuals became aware of the information. Humana’s assertion that

    determining when individuals became aware of the differences in assumptions would impose an

    undue burden is unpersuasive, especially when there isn’t any evidence that the designees made

    any attempt to find this information. Indeed, the 2020 questionnaire doesn’t even provide the

    option for respondents to say when they became aware of the differences. (See DN 332-11.)

    Regardless, the Court has already found that this information is “proportional to the needs of the

    case even if it requires the designation of multiple additional deponents.” (DN 241, at 17.)

           Finally, the Court finds that the designees were unprepared to testify as to whom the

    differences in the assumptions were communicated. Again, the corporate testimony regarding

    communications about the differences in assumptions at times contradicts itself or other

    information on the record. For example, the summary document for Ms. Diamond’s deposition,

    shows that Kyrstin Andrassy did not respond that she shared communications regarding the

    differences in assumptions despite the fact that Diamond testified in her 2019 deposition that

    Andrassy generally received such communications. (DN 328-11.) There are also individuals

    identified as having received communications regarding differences in assumptions who are not

    listed among individuals that were aware of the differences. (Id.) Among individuals to whom

    the differences were communicated, responses include “Humana employees,” “Humana Senior

    Leaders,” Walmart, Milliman, and Walgreens, but do not indicate which individuals fall within




                                                    11
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 12 of 15 PageID #: 64724




    those categories. (DN 328-10; 328-11.) Relator tried to elicit testimony clarifying some of these

    responses, but the designees essentially let them speak for themselves.

           In sum, the Court finds that Humana failed to comply with its order to designate “a person

    who could testify as to which individual knew about the differences in assumptions, when they

    became aware of the differences in assumptions and who those individuals communicated with

    about those differences in assumptions.” (DN 241.)

               b. Sanctions

           Relator moves for sanctions under Rule 37(b)(2)(A) and 30(d)(2) of the Federal Rules of

    Civil Procedure.

                       i. Rule 37(b)(2)(A)

           Under Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure, the Court “may issue

    further just orders” to sanction noncompliance with a prior discovery order, including “prohibiting

    the disobedient party . . . from introducing designated matters into evidence.” Further, the Court

    must order the disobedient party to pay reasonable costs caused by its failure, “unless the failure

    was substantially justified or other circumstances make an award of expenses unjust.” Fed. R.

    Civ. P. 37(b)(2)(C). Relator argues that because of Humana’s failure to comply with the Court’s

    prior order (DN 241), the Court should “preclude Humana from offering evidence and argument

    at trial as to the Humana employees who did or did not know” about the differences in assumptions

    used for bids, Budgets-at-Bid, and Final Budgets, and any person to whom Humana communicated

    the differences. (DN 328, at PageID # 25107.) Relator further argues that an award of costs is

    proper. (Id., at PageID # 25109-10.)

           The Court finds that although Humana did not fully comply with DN 241, as discussed

    supra, preclusion is inappropriate here for several reasons. First, the evidence Relator seeks to




                                                    12
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 13 of 15 PageID #: 64725




    preclude covers a broad range of information, much of it properly disclosed by Humana throughout

    the course of discovery. (See DN 332, at PageID # 25479-80.) To forbid Humana from

    introducing any evidence concerning topics 1(b) or 1(c) would be overinclusive of the discovery

    it failed to properly provide. Second, preclusion on these topics would be highly prejudicial to

    Humana, given that this information is essential to its defense of Relator’s claims. (See DN 332,

    at PageID # 25491.) Third, it is not evident that Humana’s noncompliance similarly prejudiced

    Relator. Relator has not moved to compel further Rule 30(b)(6) testimony and has since filed a

    response to Humana’s motion for summary judgment (DN 388) as well as its own motion for

    summary judgment (DN 346). Based on the foregoing, the Court will alternatively grant leave for

    Relator to file a motion to compel further Rule 30(b)(6) testimony following a ruling on the Parties’

    motions for summary judgment.

           The Court further finds that the circumstances do not justify an award of costs. Humana

    undertook significant efforts to prepare its designees for deposition, even if that preparation was

    misguided. Humana says that after the Court’s prior order (DN 241), it undertook an additional

    factfinding effort during which Beuhner and Humana employees expended over 100 hours. (DN

    332, at PageID # 25476.) The designees dedicated an additional thirty-five hours to preparing for

    their supplemental depositions. (Id., at PageID # 25477.) Considering these efforts and the lack

    of evidence of bad faith on Humana’s part, the Court declines to impose punishment for Humana’s

    noncompliance. Seeing as the Court found Humana to have been noncompliant with its prior

    order, the Court will also decline Humana’s request for an award of costs.

                       ii. Rule 30(d)(2)

           Rule 30(d)(2) grants the district court authority to “impose an appropriate sanction—

    including the reasonable expenses and attorney’s fees incurred by any party—on a person who




                                                     13
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 14 of 15 PageID #: 64726




    impedes, delays, or frustrates the fair examination of a deponent.” Relator argues that Humana’s

    failure to adequately prepare the designees as well as its decision to prematurely end Theiss’s

    supplementary deposition constitute grounds for sanctions including costs and preclusion. As

    discussed supra, the Court does not believe that the deficient preparation of the designees warrants

    sanction.

              The Court finds that in ending the supplementary deposition of Theiss, Humana was not

    acting as a party “who impedes, delays, or frustrates the fair examination of a deponent.” Fed. R.

    Civ. P. 30(d)(2). There was no agreed upon time frame for Theiss’s supplemental deposition and

    the Court declined to set one. (DN 274.) Four hours in to what the transcript indicate was a very

    contentious deposition, counsel for the Parties reached a point of dispute that caused Humana to

    want to end the deposition. However, Humana agreed to consult with the Court in an attempt to

    resolve the dispute, consistent with the Court’s prior instruction. (Id.) It was only when the Parties

    could not reach the Court that Humana chose to end the deposition. Based on these facts, the Court

    declines to read any impropriety into the conduct of one party in what appears to be nothing more

    than an honest dispute. Therefore, the Court will not order preclusion or costs on these grounds

    either.

        IV.      ORDER

        For the foregoing reasons, Relator’s motion for sanctions (DN 328) will be denied.




              Accordingly,

              IT IS HEREBY ORDERED as follows:

        1. Relator’s motion for Sanctions (DN 328) is DENIED.




                                                     14
Case 3:18-cv-00061-GNS-CHL Document 464 Filed 03/26/21 Page 15 of 15 PageID #: 64727




        2. Relator is granted leave to file a motion to compel further Rule 30(b)(6) testimony

            consistent with this order within 30 days of the latter ruling on Relator’s and Humana’s

            motion for summary judgment.




    March 26, 2021
    cc: Counsel of record




                                                    15
